Case 1:21-cr-00027-TSK-MJA Document 145 Filed 09/07/21 Page 1 of 5 PageID #: 439



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                        Crim. Action No.: 1:21CR27-11
                                                               (Judge Kleeh)

 DORIAWN EDUANE-DRAPHEL ROGERS,

                    Defendant.

      ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
       CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 129],
         ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On August 16, 2021, the Defendant, Doriawn Eduane-Draphel

 Rogers (“Rogers”), appeared before United States Magistrate Judge

 Michael J. Aloi and moved for permission to enter a plea of GUILTY

 to    Count    Twenty-Four      of       the   Indictment,    charging   him    with

 Possession      with   Intent       to   Distribute    Heroin    and   Fentanyl    in

 Proximity to a Protected Location, in violation of Title 21, United

 States Code, Sections 841(a)(1), 841(b)(1)(C), and 860(a). Rogers

 stated that he understood that the magistrate judge is not a United

 States District Judge, and Rogers consented to pleading before the

 magistrate judge.        This Court referred Rogers’s plea of guilty to

 the   magistrate       judge    for      the   purpose   of     administering     the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a   finding   as    to    whether     the   plea   was   knowingly     and
Case 1:21-cr-00027-TSK-MJA Document 145 Filed 09/07/21 Page 2 of 5 PageID #: 440



 USA v. ROGERS                                                    1:21CR27-11
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 129],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.

       Based upon Rogers’s statements during the plea hearing, and

 the Government’s proffer establishing that an independent factual

 basis for the plea existed, the magistrate judge found that Rogers

 was competent to enter a plea, that the plea was freely and

 voluntarily given, that Rogers was aware of the nature of the

 charges against him and the consequences of his plea, and that a

 factual basis existed for the tendered plea.         The magistrate judge

 issued a Report and Recommendation Concerning Plea of Guilty in

 Felony Case (“R&R”) [Dkt. No. 129] finding a factual basis for the

 plea and recommending that this Court accept Rogers’s plea of

 guilty to Count Twenty-Four of the Indictment.

       The magistrate judge granted Defendant’s oral motion [Dkt.

 No. 125] and released Defendant on the terms of the Order Setting

 Conditions of Release. [Dkt. No. 128).

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.         He further advised that failure to file

 objections would result in a waiver of the right to appeal from a




                                       2
Case 1:21-cr-00027-TSK-MJA Document 145 Filed 09/07/21 Page 3 of 5 PageID #: 441



 USA v. ROGERS                                                    1:21CR27-11
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 129],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 judgment of this Court based on the R&R.           Neither Rogers nor the

 Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 129], provisionally ACCEPTS Rogers’s guilty plea, and

 ADJUDGES him GUILTY of the crime charged in Count Twenty-Four of

 the Indictment.

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Rogers, and prepare a presentence investigation

 report for the Court;

       2.    The   Government   and   Rogers   shall   each   provide   their

 narrative descriptions of the offense to the Probation Officer by

 September 19, 2021;

       3.    The presentence investigation report shall be disclosed

 to Rogers, his counsel, and the Government on or before November

 18, 2021; however, the Probation Officer shall not disclose any

                                       3
Case 1:21-cr-00027-TSK-MJA Document 145 Filed 09/07/21 Page 4 of 5 PageID #: 442



 USA v. ROGERS                                                    1:21CR27-11
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 129],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 sentencing recommendations made pursuant to Fed. R. Crim. P.

 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before December 2, 2021;

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 December 16, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements      and    motions   for   departure   from    the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 January 4 , 2022.

       The Court further ORDERS that prior to sentencing, counsel

 for Defendant review with him the revised Standard Probation and

 Supervised Release Conditions adopted by this Court on November

 29, 2016, pursuant to the standing order entered by Chief Judge

 Groh, In Re: Revised Standard Probation and Supervised Release

 Conditions, 3:16-MC-56.

       The Court will conduct the Sentencing Hearing for Rogers on

 January 10, 2022, at 2:30 p.m., at the Clarksburg, West Virginia

 point of holding court.          If counsel anticipates having multiple

 witnesses    or   an   otherwise   lengthy   sentencing   hearing,    please

                                        4
Case 1:21-cr-00027-TSK-MJA Document 145 Filed 09/07/21 Page 5 of 5 PageID #: 443



 USA v. ROGERS                                                    1:21CR27-11
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 129],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

 notify the Judge’s chamber staff so that an adequate amount of

 time can be scheduled.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: September 7, 2021


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       5
